Cite as 2013 Ark. 380

                     SUPREME COURT OF ARKANSAS
                                          No.   CV-11-670

                                                     Opinion Delivered October   3, 2013
KEVIN D. TATE
                                 APPELLANT           PRO SE APPEAL FROM THE LEE
                                                     COUNTY CIRCUIT COURT, 39CV-11-
V.                                                   66, HON. RICHARD L. PROCTOR,
                                                     JUDGE
STATE OF ARKANSAS
                                   APPELLEE
                                                     AFFIRMED.


                                         PER CURIAM

       In 2005, appellant Kevin D. Tate was found guilty in the Garland County Circuit Court

of the felony offense of murder in the first degree in the shooting death of his girlfriend. He was

sentenced to a term of 480 months’ imprisonment. The jury declared that the sentence should

be enhanced pursuant to Arkansas Code Annotated section 16-90-120 (1987) by an additional

term of 180 months’ imprisonment for use of a firearm in the commission of the felony. Under

section 16-90-120(b), the sentences were to be served consecutively.

       In 2011, appellant filed a pro se petition for writ of habeas corpus in the Lee County

Circuit Court, located in the county where he was in custody.1 The circuit court denied the

petition, and appellant brings this appeal.

       A writ of habeas corpus is proper only when a judgment of conviction is invalid on its

face or when a circuit court lacked jurisdiction over the cause. Girley v. Hobbs, 2012 Ark. 447

(per curiam); Abernathy v. Norris, 2011 Ark. 335 (per curiam). The burden is on the petitioner



       1
           As of the date of this decision, appellant remains incarcerated in Lee County.
                                      Cite as 2013 Ark. 380

in a habeas-corpus petition to establish that the trial court lacked jurisdiction or that the

commitment was invalid on its face; otherwise, there is no basis for a finding that a writ of

habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d 797 (2006) (per curiam).

Under our statute, a petitioner who does not allege his actual innocence must plead either the

facial invalidity or the lack of jurisdiction by the trial court and make a showing by affidavit or

other evidence of probable cause to believe that he is illegally detained. Ark. Code Ann. § 16-

112-103(a)(1) (Repl. 2006); Murry v. Hobbs, 2013 Ark. 64 (per curiam). A habeas proceeding does

not afford a prisoner an opportunity to retry his or her case. Friend v. Norris, 364 Ark. 315, 219

S.W.3d 123 (2005) (per curiam).

       Appellant raises only one primary issue on appeal, and any other claims raised in the

petition below, therefore, are considered abandoned. Hayes v. State, 2011 Ark. 327, 383 S.W.3d

824 (per curiam). Appellant contends that the trial court erred when it accepted the jury’s

recommendation and ordered the sentences to be served consecutively. He further contends

that a hearing should have been held on the issue.

       There is no merit to the argument. First, Arkansas Code Annotated section 16-90-120

is an enhancement statute. Section 16-90-120(b) provides that the enhancement must be imposed

as a consecutive sentence in addition to the sentence imposed for the felony that was committed

with a firearm. Sentencing is statutory, and a particular sentence must be in accordance with the

applicable statute for the court to have authority to impose it. The trial court’s assigning of a

sentence different from that set by the jury is illegal because Arkansas Code Annotated section

5-4-103 (Repl. 2006) authorizes the jury, not the court, to fix punishment, with a few exceptions



                                                2
                                      Cite as 2013 Ark. 380

not applicable to appellant’s case, if the jury finds the defendant guilty. Id. When appellant

committed the crime, the jury was authorized to enhance the sentence up to fifteen years when

it found that a firearm had been employed in the commission of the crime. Ark. Code Ann. §

16-90-120 (1987). Appellant did not show that the sentence imposed in his case was illegal on

its face. The circuit court was not required to hold a hearing on an issue that did not state a

ground for issuance of the writ. Bradford v. State, 2011 Ark. 494 (per curiam).

       Appellant’s claim was not sufficient to demonstrate that the judgment-and-commitment

order was facially invalid or that the trial court lacked jurisdiction. Jurisdiction is the power of

the court to hear and determine the subject matter in controversy. Reed v. Hobbs, 2012 Ark. 61

(per curiam); Anderson v. State, 2011 Ark. 35 (per curiam); Baker v. Norris, 369 Ark. 405, 255

S.W.3d 466 (2007). The Garland County Circuit Court, which was the trial court in appellant’s

case and rendered the judgments, had subject-matter jurisdiction to hear and determine cases

involving violations of criminal statutes. Hill v. State, 2013 Ark. 143 (per curiam).

       Because his claims did not demonstrate the facial invalidity of the judgment and failed

to demonstrate a lack of the trial court’s jurisdiction, appellant did not establish a basis for the

writ to issue. See Culbertson v. State, 2012 Ark. 112 (per curiam); Skinner v. Hobbs, 2011 Ark. 383

(per curiam). Accordingly, the order is affirmed.

       Affirmed.

       Kevin D. Tate, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Eileen W. Harrison, Ass’t Att’y Gen., for appellee.




                                                 3